Citation Nr: 1701414	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  14-14 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Service connection for tachycardia (heart problems) as secondary to the service-connected disability of diabetes mellitus, type II.

2.  Service connection for hypertension as secondary to the service-connected disability of diabetes mellitus, type II.

3.  Service connection for erectile dysfunction as secondary to the service-connected disability of diabetes mellitus, type II.

4.  Service connection for bilateral lower extremity neuropathy (numbness of feet) as secondary to the service-connected disability of diabetes mellitus, type II. 

5.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

Substituted Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to June 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The current appellant is the Veteran's son, as a substitute claimant for the Veteran, who passed away in January 2013.  

The appellant presented testimony at a Board videoconference hearing in August 2016, and a transcript of the hearing is associated with the claims folder.  At the time of the hearing, it was contemplated that additional evidence would be submitted within 60 days, and additional evidence was received in September 2016.  A waiver of RO consideration was received with this evidence (but since the substantive appeal was received after February 2, 2013, no waiver is needed for the Board to consider this evidence in the first instance).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  During the appellant's August 2016 hearing, he withdrew the appeals on the issues of service connection for tachycardia (heart problems) and hypertension.

2.  The Veteran is not shown to have had an erectile dysfunction disorder at any time between his September 2009 date of claim and his January 2013 date of death.  

3.  The Veteran is not shown to have had a right or left lower extremity neuropathy at any time between his September 2009 date of claim and his January 2013 date of death.  

4.  Between the Veteran's September 2009 date of claim and his January 2013 date of death, his diabetes mellitus is not shown to have required regulation of activities.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeals for service connection for tachycardia (heart problems) and hypertension are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for service connection for erectile dysfunction are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2009).

3.  The criteria for service connection for bilateral lower extremity neuropathy are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for a disability rating in excess of 20 percent for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

No assistance or notice under 38 U.S.C.A. Chapter 51 (West 2014) is necessary for the claims for service connection for tachycardia and hypertension since the appeals concerning them have been withdrawn.  As for the other claims being decided below, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  Originally, the Veteran was provided adequate notice in September 2009.  The appellant later substituted in, has the right to access to the claims folder and has been given process, and was advised by the undersigned, during his August 2016 hearing, what evidence was necessary to support the claims, and he was given an additional 60 days within which to submit any additional evidence.  He apparently felt, as reflected by his August 2016 hearing testimony, that there might be some other outstanding and favorable evidence available for the Veteran's claims.  In September 2016, however, he submitted additional evidence (VA and service treatment records) and indicated that he had no other evidence to submit.  The Board finds that the claimants have been given all notice and/or process necessary to submit all relevant records and that the record is adequate to decide the claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Tachycardia (heart problems) and hypertension claims

During the appellant's August 2016 hearing, prior to the promulgation of a decision in the appeal, the Board received knowing, unequivocal notification from the appellant that he wanted to withdraw the appeals on the claims for service connection for tachycardia and hypertension which were made by the Veteran.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issues withdrawn by the appellant, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals as to those issues and the appeals concerning them are dismissed.

Bilateral lower extremity neuropathies and erectile dysfunction

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Organic disease of the nervous systems is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2016).  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

Service treatment records contain no evidence that the Veteran had erectile dysfunction or lower extremity neuropathy in service.  Service treatment records noted atrophied left testes upon examination at enlistment, and lower extremities were assessed as normal.  Following foreskin symptomatology in July and August 1966, the Veteran had a circumcision in September 1966 and then in October 1966, he had had postoperative trauma to his penis, causing the wound to disrupt on the right side.  Later that month, the wound was noted to be healing well with some edema and tenderness remaining on the right side.  He was prescribed 2 weeks of treatment.  He was treated in July 1967 for a refractory urinary tract infection.  The provisional diagnosis was urethritis, but the impression was "normal eval[uation]."  That record noted treatment for epididymitis in March 1967, and physical examination showed normal external genitalia with left testicle atrophic.  His genitourinary and neurologic and evaluations were clinically normal in pertinent part on service discharge examination in May 1969.   

As for evidence of lower extremity neuropathy post-service, VA medical records dating from as early as 1997 are of record.  In May 2000, the Veteran's cranial nerves 2-12 were intact, with motor 5/5 bilaterally, sensation intact, and deep tendon reflexes 2+.  

January 2007, June 2008 and July 2009, and October and December 2012 VA medical records note histories of diabetic neuropathies.  

The Veteran was seen by the VA podiatry clinic on a number of occasions since the claim was filed.  Diabetic foot examinations were done in January 2008, June 2008, October 2008, March 2009, June 2009, August 2009, December 2009, January 2010, and October 2010.  In March 2005, the Veteran's cranial nerves 2-12 were intact, with no focal deficits and 5/5 strength throughout.  In December 2005, sharp and dull sensations were intact but the protective threshold was mildly diminished distally.  In November 2010, cranial nerves 2-12 were grossly intact, and strength was 5/5 in the lower extremities.  In June 2008 and March and September 2011, right and left foot neurological examination, vibratory sensation, and position sense were normal, and Achilles' deep tendon reflexes were 2/4 and equal and symmetrical bilaterally.  Babinski and clonus were negative.  In February 2012, cranial nerves 2-12 were grossly intact.  Motor and sensory were intact and symmetrical.  In July 2012, the Veteran's extremities were within normal limits.  

As for evidence of erectile dysfunction post service, in June 2009, balanitis (but not erectile dysfunction) was noted.  In July 2009, the Veteran's foreskin was noted to be mildly swollen, but erectile dysfunction was not reported.   A history of candida balanitis was mentioned in July and September 2009, but there was no mention of erectile dysfunction.  

Based on the evidence, the Board concludes that service connection is not warranted for erectile dysfunction as the preponderance of the evidence is against a finding that the Veteran had erectile dysfunction due to service or a service-connected disability.  There are no clinical findings or diagnoses of erectile dysfunction of record since the claim was received, and there are reports of other genitourinary problems besides it.  The preponderance of the evidence, then, indicates that the Veteran did not have erectile dysfunction at any time from September 2009 to January 2013.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  Even assuming, arguendo, that the Veteran had erectile dysfunction, the only evidence that supports a connection between erectile dysfunction and service, or a service-connected disability, are lay statements.  While lay persons are able to opine as to certain medical issues, the etiology of erectile dysfunction is outside the competency of a lay person as medical training is necessary to provide a probative opinion. 

Based on the evidence, the Board also concludes that service connection is not warranted for neuropathy of either lower extremity as the preponderance of the evidence is against a finding that the Veteran had lower extremity neuropathy due to service or a service-connected disability.  There are no clinical findings or diagnoses of left or right lower extremity neuropathy of record between September 2009 and January 2013.  The closest the record comes to showing neuropathy is in December 2005, when protective threshold was mildly diminished distally.  However, this was before the claim was filed, the record does not indicate that the lower extremities were affected, and no pertinent diagnosis was made, even at that time.  In short, there is no competent evidence of current left or right lower extremity neuropathy.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  Even assuming, arguendo, that the Veteran had such neuropathy, the only evidence that supports a connection between lower extremity neuropathy and service, or a service-connected disability, are lay statements.  While lay persons are able to opine as to certain medical issues, the etiology of lower extremity neuropathy is outside the competency of a lay person as medical training is necessary to provide a probative opinion. 

Diabetes mellitus rating

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The appellant appeals for a higher rating for the Veteran's service-connected diabetes mellitus, which is rated 20 percent disabling from the September 2009 date of claim until the January 2013 date of his death, under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Diagnostic Code 7913 is for diabetes mellitus and provides for a 20 percent rating when it requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is assignable for diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  

There are numerous medical records contained in the Veteran's claims folder, concerning his diabetes mellitus, and none of them shows or even suggests that his diabetes mellitus required regulation of activities at any point between his September 2009 date of claim and his January 2013 date of death.  In light of the above, the Board concludes that a disability rating in excess of 20 percent for the Veteran's service-connected diabetes mellitus is not warranted at any point during the rating period.  

Other considerations

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected diabetes mellitus.  The symptoms and impairment caused by the service-connected diabetes mellitus are specifically contemplated by the schedular rating criteria in 38 C.F.R. § 4.119.  These include impairment imposed by the necessity to regulate activities, and more impairment as outlined by the rating criteria.  No other symptoms are claimed or shown.  Thus, consideration of whether the Veteran's disability picture exhibited other related factors during the rating period, such as those provided by the regulations as "governing norms", is not required and referral for extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, evidence of record indicates that the collective impact of the service-connected diabetes mellitus has not created such an exceptional circumstance as to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App.447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, there is no evidence of unemployability due solely to the disability at issue during the rating period.  Further consideration of TDIU is not warranted.

The Board is grateful for the Veteran's 4-plus years of honorable service, including his service in Vietnam, and regrets that a more favorable outcome could not be reached.  The Board would also like to say to the appellant that it is sorry for his loss.


ORDER

The appeals concerning entitlement to service connection for tachycardia (heart problems) and hypertension are dismissed.  

The claim for service connection for erectile dysfunction is denied.

The claim for service connection for bilateral lower extremity neuropathy is denied.

A rating in excess of 20 percent for the Veteran's service-connected diabetes mellitus is denied. 




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


